             Case 2:21-cv-00477-DSC Document 1 Filed 04/13/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LINDA DAYS,                                :
                                           : Case No. 2:21-cv-477
                 Plaintiff,                :
                                           :
        v.                                 :
                                           :
CROWN ASSET MANAGEMENT,                    :
LLC,                                       :
        Defendant.                         :


                               NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT on this date, Defendant Crown Asset

Management, LLC, removes the above-captioned matter to this Court from the

Court of Common Pleas for Allegheny County, and, in support thereof, aver as

follows:

        1.      Defendant Crown Asset Management, LLC is the defendant in a civil

action initiated by Writ of Summons on October 26, 2020, in the Court of

Common Pleas for Allegheny County, titled Linda Days v. Crown Asset

Management, LLC, and docketed to Case No. GD-20-011119 (“State Court

Action”).

        2.      The Complaint was filed in the State Court Action on March 17,

2021.

        3.      This removal is timely under 28 U.S.C. § 1446(b) as Defendant was

served with Plaintiff’s Complaint on or about March 23, 2021.




                                          1
           Case 2:21-cv-00477-DSC Document 1 Filed 04/13/21 Page 2 of 3




      4.      Pursuant to 28 U.S.C. § 1446, attached hereto as Exhibit A are

copies of all process, pleadings, and orders received by Defendant in the State

Court Action.

      5.      The United States District Court for the Western District of

Pennsylvania has original jurisdiction over this action pursuant to 28 U.S.C. §

1331, in that Plaintiff has filed claims against Defendant alleging violations of

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

      6.      On this date, Defendant has provided notice of this removal to all

parties and to the Court of Common Pleas for Allegheny County, Pennsylvania.

      WHEREFORE, Defendants remove this case to the United States District

Court for the Western District of Pennsylvania.

                                Respectfully submitted,

                                BARRON & NEWBURGER, P.C.


                          By:    /s/ Brit J. Suttell
                                BRIT J. SUTTELL, ESQUIRE
                                PA Id. No. 204140
                                10 Beatty Road, Suite 200
                                Media, PA 19063
                                (484) 999-4232
                                britjsuttell@bn-lawyers.com
                                Counsel for Defendant Crown Asset
                                Management, LLC

Dated: April 13, 2021




                                        2
        Case 2:21-cv-00477-DSC Document 1 Filed 04/13/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I certify that on April 13, 2021, a true copy of the foregoing document was

served on on the persons below via electronic means:


      Joshua P. Ward
      The Law Firm of Fenters Ward
      The Rubicon Building
      201 South Highland Ave., Suite 201
      Pittsburgh, PA 15206
      jward@fentersward.com
      Counsel for Plaintiff

      Prothonotary
      Court of Common Pleas
      Allegheny County
      414 Grant Street
      Pittsburgh, PA 15219

                              BARRON & NEWBURGER, P.C.

                        By:    /s/ Brit J. Suttell
                              BRIT J. SUTTELL, ESQUIRE
                              PA Id. No. 204140
                              10 Beatty Road, Suite 200
                              Media, PA 19063
                              (484) 999-4232
                              britjsuttell@bn-lawyers.com
                              Counsel for Defendant Crown Asset
                              Management, LLC

Dated: April 13, 2021




                                       3
